                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 ROBERT SAMUEL STRAND,                            )
                                                  )
               Plaintiff,                         )
                                                  )            No.:    2:19-CV-165-CLC-CHS
 v.                                               )
                                                  )
 HAWKINS COUNTY JAIL, LT.                         )
 GALLION, DALLAS DUNN, SGT.                       )
 FALIN, and CPL. BIGGINS,                         )
                                                  )
               Defendants.                        )

                                     MEMORANDUM

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 2], a

motion for leave to proceed in forma pauperis [Doc. 1], a motion for order of transportation [Doc.

5], and a motion to voluntarily dismiss this action [Doc. 7].     For the reasons set forth below,

Plaintiff’s motion to voluntarily dismiss this action [Doc. 7] will be GRANTED, his motion for

leave to proceed in forma pauperis [Doc. 1] and motion for transportation order [Doc. 5] will be

DENIED as moot, and this action will be DISMISSED.

       First, the Court notes that Plaintiff acknowledges in his motion to voluntarily dismiss this

action that he will be assessed the filing fee despite this dismissal and that the Sixth Circuit has

held that “[p]risoners are no longer entitled to a waiver of fees and costs” and “a voluntary

dismissal of a complaint or an appeal does not eliminate a prisoner’s obligation to pay the required

filing fees.” McGore v. Wrigglesworth, 114 F.3d 601, 604, 607 (6th Cir. 1997) overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). The Court, however, has not yet granted Plaintiff

leave to proceed in forma pauperis or assessed Plaintiff with the filing fee, and the Court is unable

to do so at this time because Plaintiff has not filed a document that he is required to file prior to
the Court granting such leave, namely a certified copy of his inmate trust account for the previous

six-month period. Moreover, it would be inefficient, and likely futile, for the Court to require

Plaintiff to obtain a copy of this statement at this time in light of Plaintiff’s desire to dismiss his

complaint. Accordingly, Plaintiff’s motion to voluntarily dismiss this action [Doc. 7] will be

GRANTED, his motion for leave to proceed in forma pauperis [Doc. 1] and motion for

transportation order [Doc. 5] will be DENIED as moot, and this action will be DISMISSED.

         The Court CERTIFIES that any appeal from this dismissal would not be taken in good

faith.

         An appropriate order will enter.



                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
